Case 9:19-cv-80342-RLR Document 42 Entered on FLSD Docket 11/01/2019 Page 1 of 5



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                                  9:19-CV-80342-RLR

  KK-PB FINANCIAL, LLC,                                                    Bankruptcy Case No:
                                                                           18-19441-EPK
           Appellant,

  v.

  160 ROYAL PALM, LLC,

           Appellee.
                                                          /

                        ORDER CERTIFYING MATTER FOR DIRECT
                    APPEAL TO THE UNITED STATES COURT OF APPEALS

           This matter is before the Court sua sponte. The instant appeal arises from bankruptcy

  proceedings in In re 160 Royal Palm, LLC, Case No. 18-19441-EPK (Bankr. S.D. Fla.).

  Appellant KK-PB Financial, LLC, appeals the bankruptcy court’s estimation order of February

  26, 2019. DE 1, Ex. A (“Estimation Order”). The Court has considered the briefs of the parties

  and has reviewed the record of related appeals before the Eleventh Circuit Court of Appeals. For

  the reasons discussed below, the Court certifies this appeal to the Eleventh Circuit under 28

  U.S.C. § 158(d)(2)(A)(iv).

                                             I.       BACKGROUND

           The proceedings below involve the chapter 11 bankruptcy of Debtor-Appellee 160 Royal

  Palm, LLC.1 Glenn Straub, a Palm Beach County developer, is the sole member of Appellant

  KK-PB Financial, LLC (“KK-PB”).                   Straub formerly held a 100% membership interest in

  Debtor, and Debtor owned the Palm House Hotel, an unfinished hotel in Palm Beach, Florida. In

  August 2013, a “seller-financed” transaction was consummated in which (1) Straub’s equity

  1
   This factual history is derived from Appellant’s Statement of the Case and Facts in its brief at docket entry 23,
  unless cited otherwise.
Case 9:19-cv-80342-RLR Document 42 Entered on FLSD Docket 11/01/2019 Page 2 of 5



  interest in Debtor (and thus his indirect ownership of the Hotel) transferred to Palm House LLC,

  a special purpose vehicle created by Robert Matthews, the former manager of Debtor;2 (2)

  Matthews paid $6.2 million in cash to Straub; and (3) Debtor issued a $27.468 million

  promissory note to KK-PB, secured by a mortgage on the Hotel. The mortgage was not recorded

  until March 28, 2014, and Debtor defaulted on the note on February 1, 2015.3

             On August 2, 2018, Debtor filed for chapter 11 bankruptcy, under which it sought to

  liquidate the Hotel, its most significant asset. KK-PB filed a proof of claim evidencing its

  mortgage interest in the Hotel, and Debtor objected to the proof of claim on the grounds that the

  note and mortgage were void as part of a fraudulent transfer. Debtor moved for approval to sell

  the Hotel through public auction and to prevent KK-PB from credit bidding for the Hotel, which

  means using the mortgage interest to support a bid to purchase the Hotel. KK-PB responded by

  moving for the bankruptcy court to estimate its mortgage claim “to permit it to credit bid at the

  auction and to determine the amount of its maximum credit bid.”

             The bankruptcy court set each party’s motion for hearing. KK-PB contends that at the

  hearing, the bankruptcy court went beyond the purpose of the hearing that was noticed to the

  parties and proceeded to estimate KK-PB’s claim for all purposes, not just for credit bidding.

  The bankruptcy court issued the Estimation Order on February 26, 2019, under which KK-PB’s

  mortgage of the Hotel was valued at $0 for all purposes. DE 1, Ex. A. The basis for this

  decision was that the note and mortgage were part of a constructively fraudulent transfer under

  Florida law because Debtor did not receive “reasonably equivalent value.” The effect of the

  Estimation Order was to disallow KK-PB’s claim. In other words, KK-PB was not entitled to


  2
      DE 27, at 2.
  3
      DE 27, at 10.
                                                  2
Case 9:19-cv-80342-RLR Document 42 Entered on FLSD Docket 11/01/2019 Page 3 of 5



  credit bid to purchase the Hotel, and further, KK-PB was not entitled to participate in the

  proceeds of the Hotel’s sale based on its mortgage interest. The Estimation Order is the subject

  of this appeal.

          As a result of the delay caused by the credit-bidding and estimation disputes, Debtor

  moved to extend the bidding deadline.4 The bidding procedures were originally approved on

  October 16, 2018, at which point there was a stalking-horse bid for $32 million. After several

  extensions, the bidding deadline was ultimately set to March 4, 2019. In January and February

  of 2019, during the estimation hearing, Debtor and KK-PB contemplated a settlement under

  which KK-PB would purchase the Hotel. Because KK-PB did not tender the deposit required

  under the settlement, the bankruptcy court did not approve the settlement. On February 26,

  2019, the day the estimation order was issued, Debtor moved for approval of a private sale of the

  Hotel to a new bidder, LR U.S. Hotels Holdings, LLC (“LR”), in which LR would pay $39.6

  million, which was higher than the stalking-horse bid of $32 million. KK-PB objected, arguing

  that it had offered a higher price for the Hotel and that the private sale was improper. The

  bankruptcy court approved the sale to LR free and clear of liens, claims, and encumbrances on

  March 12, 2019. Three orders related to that decision were appealed to this Court and affirmed,

  and they are now on appeal before the Eleventh Circuit.5

                                        II.      STANDARD OF REVIEW

          Under 28 U.S.C. § 158(d)(2)(A), a court of appeals shall have jurisdiction over a direct

  appeal if a lower court certifies that any one of the following conditions is met:


  4
    The facts in this paragraph are derived from this Court’s ruling in In re 160 Royal Palm, LLC, 600 B.R. 119 (S.D.
  Fla. 2019).
  5
    In re 160 Royal Palm, LLC, 600 B.R. 119 (S.D. Fla. 2019), appeal docketed, No. 19-11402 (11th Cir. Apr. 11,
  2019) (consolidated appeal of Case Nos. 9:19-cv-80343, 9:19-cv-80351, 9:19-cv-80363).
                                                           3
Case 9:19-cv-80342-RLR Document 42 Entered on FLSD Docket 11/01/2019 Page 4 of 5



          (i)      the judgment, order, or decree involves a question of law as to which there
                   is no controlling decision of the court of appeals for the circuit or of the
                   Supreme Court of the United States; or

          (ii)     the case involves a matter of public importance; or

          (iii)    the judgment, order, or decree involves a question of law requiring
                   resolution of conflicting decisions; or

          (iv)     an immediate appeal from the judgment, order, or decree may materially
                   advance the progress of the case or proceeding in which the appeal is
                   taken.

  Notably, this certification standard is not discretionary—a bankruptcy or district court should

  certify the appeal if it concludes that any one of the four conditions is met. Brannan v. Wells

  Fargo Bank, N.A., No. 02-16647, 2013 WL 1352350, at *2 (S.D. Ala. Bankr. Apr. 3, 2013).

                                               III.    DISCUSSION

          Under 28 U.S.C. § 158(d)(2)(A)(iv), a district court certifies that immediate appeal of an

  order “may materially advance the progress of the case or proceeding in which the appeal is

  taken.” Here, several factors indicate that the Court should certify KK-PB’s appeal of the

  Estimation Order to the Eleventh Circuit. First, an issue on appeal here––whether the note and

  mortgage are void as part of a fraudulent transfer––is directly relevant to KK-PB’s arguments on

  appeal before the Eleventh Circuit.6 There, KK-PB argues that the bankruptcy court abused its

  discretion by allowing Debtor to proceed with a private sale of the Hotel when KK-PB had made

  a higher offer to purchase the Hotel.7 In deciding that question, the Eleventh Circuit would

  likely address the fraudulent-transfer issue. Whether KK-PB previously “saddled Debtor with

  millions of dollars in debt through an illicit fraudulent transfer scheme,” as Debtor argues,8 is


  6
    DE 23, at 2–3.
  7
    Appellant’s Brief at 1, KK-PB Financial, LLC v. 160 Royal Palm, LLC, No. 19-11402 (11th Cir. May 21, 2019).
  8
    Appellee’s Brief at 39, KK-PB Financial, LLC v. 160 Royal Palm, LLC, No. 19-11402 (11th Cir. June 20, 2019).
                                                         4
Case 9:19-cv-80342-RLR Document 42 Entered on FLSD Docket 11/01/2019 Page 5 of 5



  relevant to the bankruptcy court’s decision to permit the private sale, notwithstanding KK-PB’s

  offer.

           Second, the Court’s experience with the proceedings below indicates that the parties

  would very likely appeal this Court’s order to the Eleventh Circuit. The dispute between KK-PB

  and Debtor has already led to six appeals to this Court and two appeals to the Eleventh Circuit.

  The Eleventh Circuit has scheduled oral arguments on the appeal of the sale orders for

  November 21, 2019. Certification has the potential to conserve the resources of both the courts

  and the parties, and it may facilitate a speedier resolution of this bankruptcy dispute as a whole,

  the life of which can fairly be described as tortuous. Accordingly, the Court certifies the

  Estimation Order at issue in this appeal to the Eleventh Circuit.

           For all of the foregoing reasons, the Clerk of the Court is ORDERED to forward this

  matter to the Eleventh Circuit Court of Appeals.               All other pending motions are

  TERMINATED. In the event this matter is remanded to this Court, any party may move for a

  terminated motion to be reinstated. The Clerk of the Court shall CLOSE THIS CASE.

           DONE and ORDERED in Chambers, West Palm Beach, Florida, this 31st day of

  October, 2019.

                                                       _______________________________
                                                       ROBIN L. ROSENBERG
  Copies furnished to Counsel of Record                UNITED STATES DISTRICT JUDGE




                                                   5
